Citation Nr: 1409314	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  13-35 644	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for a low back disability.  



ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel



REMAND

The Veteran served on active duty from October 1979 to October 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran perfected his appeal in this case in December 2013.  At that time he indicated that he wanted a Board hearing at the Columbia, South Carolina RO.

In a January 2014 VA Form 21-4138, the Veteran reiterated his desire for a Board hearing at the RO.  The Veteran must be scheduled for this requested hearing. 

Accordingly, the case is REMANDED to the RO for the following action:

The Veteran should be scheduled for a hearing before a member of the Board sitting at the RO.  The Veteran should be given the required notice of the date, time, and location of the hearing. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

